Citation Nr: 1217306	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES


1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hypertension (claimed as high blood pressure).

3. Entitlement to an initial disability rating in excess of 10 percent for the service-connected right knee disability.

4. Entitlement to an initial disability rating in excess of 10 percent for the service-connected left knee disability. 

5. Entitlement to an initial disability rating in excess of 20 percent for the service-connected hydronephrosis.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an adjustment disorder, and a depressive disorder, to include as secondary to service-connected disabilities.

7. Entitlement to service connection for pain of the lower extremities, to include as secondary to the service-connected back disability.

8. Entitlement to an initial rating in excess of 10 percent for the service-connected back disability, rated as 100 percent disabling beginning on February 9, 2010 and as 20 percent disabling  beginning on April 1, 2010.

9. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to October 2006. His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the RO. 

In a February 2007 rating decision, the RO denied service connection for hydronephrosis, bilateral hearing loss, high blood pressure and pain of the bilateral lower extremities. The RO granted service connection for a back disability and bilateral knee disabilities. 

In a May 2007 rating action, the RO denied service connection for an acquired psychiatric disorder. In a January 2008 rating action, the RO granted service connection for hydronephrosis and assigned increased initial disability ratings for the knee and back disabilities.   

A careful review of the claims file shows that the Veteran submitted a May 2007 Notice of Disagreement with the rating action denying service connection for bilateral hearing loss, pain in the bilateral lower extremities and hypertension. 
The RO furnished a September 2007 Statement of the Case, but the Veteran did not submit a timely Substantive Appeal (VA Form 9). Although a VA Form 9 is generally required for an appeal, see 38 C.F.R. § 20.200 (2011), the RO issued a December 2007 Supplemental Statement of the Case (SSOC) as to these matters. As the issuance of the SSOC indicated to the Veteran that these issues had been properly appealed, the Board waives the requirement of a Substantive Appeal and accepts jurisdiction of the issues despite lack of certification. Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). See also 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

As the Veteran has appealed issues of increased disability ratings and the claims file contains evidence showing unemployment, the Board has added the matter of entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disabilities (TDIU) to his appeal. A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011). 

A review of the Virtual VA paperless claims processing system revealed additional medical records pertinent to the present appeal. The Board has carefully reviewed and considered that evidence.

The issues other than service connection for bilateral hearing loss and hypertension are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The October 2007 VA examination shows that the Veteran does not suffer from a bilateral hearing loss or hypertension.

2. The Veteran has not been diagnosed with any hearing loss at the disability thresholds recognized by VA for the payment of compensation.

3. The Veteran currently is not shown to suffer from hypertension.


CONCLUSIONS OF LAW

1. The claim of service connection for a bilateral hearing loss must be denied by operation of law. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2. The Veteran does not have a disability manifested by hypertension that is due to disease or injury that was incurred in or aggravated by active service, nor may any be presumed to have been incurred therein, nor is any proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. 

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A November 2006 letter explained the evidence necessary to substantiate a claim for service connection. This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, reports of post-service medical treatment from VA health care providers, and the report of an October 2007 VA examination. VA has a duty to ensure its medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). 

Although the 2007 examination report reflects that the claims file was not available for review, it does indicate review of the VA treatment record. Further, the report reflects interview with, and examination of, the Veteran. The examination is adequate.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claims for service connection for bilateral hearing loss or hypertension. He has been given ample opportunity to present evidence and argument in support of these claims. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. 

The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). Additionally, all the evidence in the claims file has been thoroughly reviewed. 


Service Connection

The Veteran seeks service connection for a hearing disability claimed as the result of in-service noise exposure. Although his testimony and service records are competent, probative evidence sufficient to establish that he was exposed to loud noises in service, the medical evidence of record shows that he suffer from a hearing disability within the meaning of 38 C.F.R. § 3.385. He also seeks service connection for elevated blood pressure, but the record shows that he does not experience hypertension. Thus, on this record, the Board must deny his claims. 38 C.F.R. § 3.102.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2010). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).


Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

As the Veteran's service records confirm his participation in combat, and exposure to loud noises is otherwise consistent with the terms of his service, his account of sustaining acoustic trauma during active military service is presumed credible. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In-service auditory testing revealed that the Veteran's hearing was within normal limits, as defined at 38 C.F.R. § 3.385, in April 2003, August 2005, and March 2006. The records show that he was provided ear protection in July 2004, reported steady noise exposure at the time of the 2005 and 2006 auditory tests, and complained of persistent tinnitus in a June 2005 post-deployment health questionnaire. He reported in a May 2007 statement that he was exposed to the sound of IED (improvised explosive device) explosions while on active duty. He is competent to report acoustic trauma and symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran's in-service audiometric test results reflect an upward shift in thresholds throughout his service, but no in-service test results meet the requirements for a hearing "disability" under 38 C.F.R. § 3.385. Pursuant to Ledford, 3 Vet.App. at 89, a lack of such results is not a bar to a subsequent grant of entitlement to service connection when post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385. However, here there are no post-service audiometric testing results reflecting a hearing disability as defined by law.

Significantly, the VA audiology testing in October 2007 revealed  grossly normal hearing. Subsequent VA treatment notes do not reflect any diagnoses of hearing loss at the disability thresholds recognized by VA. 

Although the Veteran contends that he experiences a bilateral hearing loss disability, he must have a hearing loss disability as defined by VA regulation for purpose of receiving compensation. 

The record contains no evidence of such a current hearing disability at the auditory thresholds recognized by VA. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 (1992). 

As the competent medical evidence of record is negative for bilateral hearing loss for VA compensation purposes, the claim must be denied by law. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet.App. 49, 55-57 (1990). 


Hypertension

The Veteran asserts that he experiences high blood pressure that was first manifested during his active duty service. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The Veteran's service treatment records are negative for any diagnosis of, or treatment for, hypertension. A March 2006 report of medical history completed as part of a periodic service examination reflected that the Veteran's "blood pressure was high couple weeks ago." However, the examining physician noted that a five (5) day average of the Veteran's blood pressure was normal and, as a result, no treatment was necessary.  

38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 states that "[f]or purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm." For VA purposes, hypertension means that the diastolic blood pressure [the bottom number] is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure [the top number] is predominantly 160 mm or greater with a diastolic of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE (1) (2011).

The Veteran's blood pressure was measured at a general October 2007 VA examination and as part of multiple VA treatment appointments, but the readings have not meet the 38 C.F.R. § 4.104 definition of hypertension. No medical professional has identified the presence hypertension since his discharge from active duty. 

Despite the Veteran's self-reported history of high blood pressure, the 2007 examiner expressly stated that there was no evidence of hypertension.

There is no competent medical evidence that the Veteran has experienced hypertension at any time during the appellate period or within one (1) year of separation from active duty. 

To the extent that the Veteran has informed VA care providers that he experienced high blood pressure, the Board notes that medical history provided by a veteran and recorded without additional medical enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Further, he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.

Moreover, the treatment notes show no blood pressures consistent with disability as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101. "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.

Due to the lack of diagnosis and lack of blood pressure readings consistent with 38 C.F.R. § 4.104, Diagnostic Code 7101, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension. 

The claim of service connection must be denied. The benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

The claim of service connection for a bilateral hearing loss is denied by law.

Service connection for claimed hypertension is denied.


REMAND

The claims file reflects that private medical evidence remains outstanding and multiple medical opinions are warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The last VA treatment notes associated with the claims file were generated January 15, 2012. While this case is in remand status, the RO must gather any additional VA treatment notes and associate them with the claims file. 

The claims file also reflects that the Veteran informed VA health care providers that he has been treated at Augusta Medical Center for his hydronephrosis. VA treatment notes further indicate that he received fee service for his kidney disability from Blue Ridge Urological Associates. 

In regard to the knee and back disabilities, the record identifies several physical therapy sources: University of Virginia, Augusta Health, and Jim Benzall. Although the claims file indicates that the Veteran received treatment from these private health care providers and facilities during the appellate period, no such records are affiliated with the file. The RO must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA mental disorders examination in April 2011. The examiner opined that the Veteran did not have any current mental disorder and specifically clarified that he did not met the clinical criteria for a diagnosis of PTSD. 

However, the claims file reflects prior and subsequent diagnoses of both depression and an adjustment disorder. In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

A new examination is warranted to determine whether or not the Veteran developed a mental disorder after the April 2011 examination and to obtain a clarifying opinion as to whether or not he experienced any such disorder as the result of his in-service experiences at any time after filing his claim for service connection (italics added for emphasis).

The Veteran was last afforded a VA examination for his service-connected back disability in November 2009, more than two (2) years ago. Since that time, he has received back surgery and treatment notes reflect fluctuation in the type and severity of his symptoms. He has claimed service connection for pain of the bilateral lower extremities and treatment notes reflect diagnoses of radiculopathy. 

An additional spinal disorders VA examination is warranted to assess the severity of the Veteran's service-connected back disability and determine whether or not he experiences radiculopathy or neuropathy as the result of that disability. 38 C.F.R. § 3.327(a).

The claim for TDIU was added to the Veteran's appeal because the claims file reflects his contention that he is unemployable as a result of his back disability. Roberson, 251 F.3d 1378. He specifically indicated on an April 2012 VA Financial Status Report (VA Form 5655) that he "lost [his] last two jobs due to ongoing back and leg pain." 

Although the claims file reflects his statements to VA examiners and care providers regarding his employment, there are no records from the Veteran's former employers as identified on the VA Form 5655. The RO/AMC must take appropriate steps to have the employers complete a Request for Employment Information. 

Accordingly, these remaining matters are REMANDED to the RO for the following actions:

1. The RO should take appropriate steps to gather outstanding records of VA medical treatment - records generated after January 5, 2012- and associate them with the claims file.

2. The RO then should take appropriate steps to provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to records from the Augusta Medical Center, the Blue Ridge Urological Associates, the University of Virginia, Augusta Health and Jim Benzall.

3.  The RO also should send Requests for Employment Information (VA Form 21-4192) to the Veteran's last two (2) full-time employers as identified on the April 2012 Financial Status Report. Seek clarification as to how and why his employment ended.

 4. Then the RO should undertake to afford the Veteran VA examinations to determine the current severity of his service-connected back disability and to ascertain the nature and likely etiology of the claimed innocently acquired psychiatric disorder.   

The entire claims file and a copy of this remand must be made available to the examiners in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiners must provide current findings:

As to the service-connected spinal disorder, the VA examiner must provide range of motion measurements, determine the number and frequency of any incapacitating episodes, and assess any associated objective neurologic abnormalities. The examiner must discuss the results of the last prior examination (November 2009) and any subsequent changes in severity. The examiner must address the Veteran's contention that he experiences pain in the bilateral lower extremities - see his December 2009 statement - and comment on the effects of the back disability on his employability. 

As to the claimed innocently acquired psychiatric disorder, the VA examiner must review the entire claims folder, but his or her attention is called to the February 2007 and April 2011 examination reports, the Veteran's March 2008 written contentions, June and July 2009 VA treatment notes showing diagnosis of an adjustment disorder, and April and December 2011 notes diagnosing depressed mood secondary to back pain. 

After reviewing the entire record, the VA examiner must provide an opinion as to whether it is at least as likely as not that the Veteran suffers from a current acquired psychiatric disability that had its clinical onset during service or is due any stressful event of service to include any incident to combat with the enemy or otherwise was caused or aggravated by a service-connected disability. 

In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

All clinical findings must be reported in detail and correlated to a specific diagnosis. The reports prepared must be typed.

5. After completing all indicated action, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit should on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


